The decision affirming this case was written by FOSTER, J., before his resignation from this court.
Upon this application by appellant for a rehearing, we have examined carefully the entire record, and have considered all of the excellent and extensive briefs filed by both counsel for appellant and appellee upon the original submission, as well as the two briefs and arguments filed by appellant's counsel in support of the present motion. We have examined with care the pertinent authorities, but for us to have read all of the citations contained in all of the said briefs would have required too large a part of the remainder of the present term of this court, and would, we think, have added nothing, substantially, to our understanding of the issues involved. We have, though, given the careful consideration requested to the arguments made in support of the application, and upon the whole of such consideration we are led to the conclusion that nothing has been advanced in its support that had not already been very minutely and forcibly urged upon this court as grounds for reversal of the case — and all of which arguments we think satisfactorily and conclusively disposed of adversely to appellant's contentions by the opinion heretofore handed down.
Accordingly the application is overruled.
Overruled.